RESPONSE TO AMENDMENT

Claims 26-41 are pending in the application.  Claims 29 and 37-41 are withdrawn from consideration due to Applicant’s election. Claims 1-25 have been cancelled.  Claims 37-41 are newly added.
Amendments to the claims, filed April 12, 2021, have been entered in the above-identified application.

Election/Restrictions
Newly submitted claims 37-41 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Group I, claims 26-28 and 30-36, drawn to a thermal insulation sheet.
Group II, claim 29, drawn to a method of manufacturing the thermal insulation sheet.
Group III, claims 37-41, drawn to a method of manufacturing the thermal insulation sheet.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of claim 26, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Nakayama (U.S. Pat. Pub. .  
Since applicant has received an action on the merits for the originally presented invention (Group I was originally elected and Group II was originally non-elected), this invention (Group III) has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 37-41 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

 
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 26, 28, and 30-36 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama (U.S. Pat. Pub. 2016/0089334) in view of Zhao (CN 102020283) and Li (U.S. Pat. Pub. 2008/0145641).  For discussion of Zhao, see the English Machine Translation.
Regarding claims 26 and 28, Nakayama teaches a thermal insulation sheet (Abstract; Paragraphs [0002] and [0217]) having a visible light transmittance of 70% or more (90% or more, Paragraph [0338], Table 1), a thermal conductivity of less than 0.1 W/m·K (Paragraph [0211]), and a filling rate of hollow silica particles of 30% to 80% (1-60 parts by weight, Paragraph [0250]), the thermal insulation sheet comprising: a base material (glass, Paragraphs [0217] and [0335]); and a coating layer formed by coating the base material with a composition (Paragraphs [0217] and [0335]), wherein the composition comprises hollow silica particles, a resin, and a solvent (Paragraphs [0250]-[0252]), and wherein the hollow silica particles are included in an amount of 30 wt % to 80 wt % based on the total composition (1-60 parts by weight, Paragraph [0250]).  Nakayama further teaches wherein the resin is selected among ultraviolet (UV)-curable resins (Paragraph [0194]) and included in an amount of 20 wt% to 70% based on the total composition (40-99 parts by weight, Paragraph [0250]), and has a refractive index of less than 1.5 (1.47, Paragraph [0311]).
Nakayama fails to teach wherein the hollow silica particles having a refractive index of 1.2 to 1.4, a thermal conductivity of less than 0.1 W/m·K, an oil absorption rate of 0.1 ml/g or less, a porosity of 90% or more when mixed with a resin, and a particle size distribution coefficient of variation (CV value) of 10% or less. 
	Zhao teaches hollow silica spheres (Abstract) that are made by the process of adding phenyltrimethoxysilane to an aqueous solution of nitric acid and stirring at 60°C for 4 minutes (Abstract; Paragraphs [0013] and [0017]); then adding ammonia water and stirring at 60°C for 1-3 hours (Abstract; Paragraph [0014]); washing the particles with water and ethanol Paragraphs [0014] and [0037]); and then drying the particles (Paragraphs [0014]).  This is the same process by which Applicant makes their hollow silica particles as outlined in Example 1, Paragraph [0102] in the published instant specification.  Therefore, the hollow silica particles of Zhao would inherently have, or in the alternative it would have been obvious to have, a refractive index of 1.2 to 1.4, a thermal conductivity of less than 0.1 W/m·K, an oil absorption rate of 0.1 ml/g or less, a porosity of 90% or more when mixed with a resin, and a particle size distribution coefficient of variation (CV value) of 10% or less.
	Furthermore, Zhao teaches that by changing different reaction conditions one can synthesize a large number of silica hollow spheres with different inner diameters and shell thicknesses as needed (Paragraph [0020]).  Zhao additionally teaches that the hydrolysis time is the key factor in that adjusting the hydrolysis time obtains hollow spheres with different wall thickness and inner diameters (Paragraph [0020]).
Therefore, the exact average diameter, inner diameter of the hollow portion, and shell thickness of the hollow silica particles are deemed to be a result effective variable with regard to the reaction conditions and in particular, hydrolysis time.  It would require routine experimentation to determine the optimum value of a result effective variable, such as an average diameter of 200 nm or less, an inner diameter of a hollow portion is 10% to 90% of the average particle diameter, and the thickness of the shell is 5% to 45% of the average particle diameter, in the absence of a showing of criticality in the claimed ranges.  MPEP 2144.05 II B.  One of ordinary skill in the art would have been motivated by Zhao to vary the reactions in order to obtain the desired average diameter, inner diameter of a hollow portion, and shell thickness.  
	Zhao additionally teaches that compared with the prior art, the advantage of its silica hollow particles and the process of making them is that not only do you not need to use a 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the hollow silica particles of Nakayama be the hollow silica particles of Zhao made by the process as taught by Zhao in order to have a preparation process that is simple and time-saving.
Nakayama in view of Zhao fails to teach the coating layer has a thickness of 125 µm to 500 µm.
	Li teaches hollow silica nanoparticles that can be incorporated into polymer composites (Abstract) that can be formed into coatings (Paragraph [0036]).  Li further teaches that the thickness of the coating influences its optical performance and in general can be relatively thick or relatively thin with the thickness being 100 nanometers to 1 millimeter and in particular, 1 micron to 250 microns (Paragraphs [0102]).
	Therefore, the exact thickness of the coating layer of Nakayama in view of Zhao is deemed to be a result effective variable with regard to the optical performance.  It would require routine experimentation to determine the optimum value of a result effective variable, such as 125 µm to 500 µm, in the absence of a showing of criticality in the claimed thickness.  MPEP 2144.05 II B.  One of ordinary skill in the art would have been motivated by Li to vary the thickness of the coating layer in order to obtain the desired optical performance.
	Regarding claims 30-36, Applicant states in Paragraph [0054] of the published instant specification that when phenyltrimethoxysilane (PTMS) is used as a raw material to form the particle, the shell has a networked polyphenylsilsesquioxane (PPSQ) structure.  Applicant additionally states in Paragraph [0087] of the published instant specification that when a phenyl-.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Nakayama (U.S. Pat. Pub. 2016/0089334) in view of Zhao (CN 102020283) and Li (U.S. Pat. Pub. 2008/0145641) and further in view of Fung (U.S. Pat. Pub. 2013/0200292).  For discussion of Zhao, see the English Machine Translation.
Nakayama, Zhao, and Li are relied upon as discussed above.
	Regarding claim 27, Nakayama teaches the coating layer can include additives such as an ultraviolet absorbing agent (UV blocker) and the like (Paragraph [0249]),
	Nakayama in view of Zhao and Li fails to teach the coating layer has an IR blocking function.
	Fung teaches a heat-shielding film that can be adhered to glass panels of buildings and automobiles to block infrared radiation thereby insulating heat and saving energy (Abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the coating layer of Nakayama in view of Zhao and Li to have an IR blocking function in order insulate heat due to infrared radiation.  One of ordinary skill in the art 

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed April 12, 2021 regarding the rejections of record have been carefully considered but are deemed unpersuasive.
Applicant argues that, as claimed, the method of manufacturing the claimed hollow silica particles is conductive under the following conditions: adding 0.1 mol% to 2 mol% of silane to an aqueous solution and stirring to generate silane droplets; adding an acid to the aqueous solution and stirring for 0.5 to 10 minutes to hydrate the silane droplets; and the reaction temperatures are in a range of 40°C to 80°C.  Applicant further argues that, as explained in the Declaration, these are specific conditions for forming a shell having a thickness of 5% to 45% of an average particle diameter and producing the claimed particles and that if the thickness of the shell exceeds 45% of the average particle diameter, the claimed hollow silica particles will not meet the conditions of a refractive index and transparency. 
As discussed above, the claims related to the method of manufacturing the claimed hollow silica particles (claims 37-41) are withdrawn due to election by original presentation and not being examined.  
Applicant further argues that the method disclosed in Zhao is conductive under the following conditions: 0.04 to 0.08 mol/L phenyltrimethoxysilane is added to the aqueous solution containing 0.005 to 0.008 mol/L nitric acid, and hydrolyzed in warm bath at 60 to 80°C for 0.5 to 4 minute of hydrolysis time and these reaction conditions are different from the instant 
However, as discussed above in the rejection, Zhao teaches hollow silica spheres (Abstract) that are made by the process of adding phenyltrimethoxysilane to an aqueous solution of nitric acid and stirring at 60°C for 4 minutes (Abstract; Paragraphs [0013] and [0017]); then adding ammonia water and stirring at 60°C for 1-3 hours (Abstract; Paragraph [0014]); washing the particles with water and ethanol (Paragraphs [0014] and [0037]); and then drying the particles (Paragraphs [0014]).  This is the same process by which Applicant makes their hollow silica particles as outlined in Example 1, Paragraph [0102] in the published instant specification.  The reaction conditions in Zhao are not different than the instant invention.  As such, the hollow silica particles of Zhao would inherently, or in the alternative it would have been obvious to, have the claimed properties.  Therefore, Applicant’s arguments are deemed unpersuasive.
While the Declaration is appreciated, it is merely rendering an opinion that the process of Zhao would not inherently nor would it have been obvious to have resulted in hollow silica particles having the claimed properties.  The Declaration does not provide any evidence to substantiate this opinion.  Applicant has not provided any evidence that the process in Zhao would not inherently nor would have been obvious to result in hollow silica particles having the claimed properties.  As such, Applicant’s arguments are deemed unpersuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788                                                                                                                                                                                                        

/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
July 9, 2021